USDC IN/ND case 1:20-cr-00042-HAB-SLC document 88 filed 06/14/21 page 1 of 10


                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF INDIANA
                                     FORT WAYNE DIVISION

UNITED STATES OF AMERICA                              )
                                                      )
v.                                                    )        Cause No. 1:20-CR-42-HAB
                                                      )
ADAM D. McGIBNEY                                      )

                                          OPINION AND ORDER

         Defendant was pulled over for an alleged traffic violation during the overnight hours of

July 19–20, 2020, while driving on the Indiana Toll Road. That stop resulted in the discovery of a

short-barreled rifle (“SBR”) in the trunk of Defendant’s vehicle. At a subsequent custodial

interview, Defendant admitted his ownership of the SBR, admitted that he knew the barrel was

shorter than sixteen inches, and further admitted that the SBR was not registered with the

ATF/NFRTR. Law enforcement also obtained a warrant to search Defendant’s cell phone, and the

resulting search uncovered evidence indicating Defendant’s membership in a right-wing terrorist

group. None of the foregoing is contested by the parties.

         Now before the Court are three motions to suppress filed by Defendant seeking to suppress

evidence discovered because of the traffic stop, Defendant’s statements during the interview, and

evidence retrieved from Defendant’s cell phone. (ECF Nos. 28, 29, 32). This Court held an

evidentiary hearing on the motions on February 12, 2021. Post-hearing briefing on the motions is

now complete. (ECF Nos. 80, 84, 87).1 This matter is now ripe for determination.




1
 The Court wishes to thank Attorney George Horn, Jr., and Assistant United States Attorney Sarah Nokes for their
exceptional advocacy both at the evidentiary hearing and in the post-hearing briefs. Their professionalism has greatly
assisted the Court in analyzing the issues presented.
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 88 filed 06/14/21 page 2 of 10


A.     Factual Background

       Defendant was stopped by Trooper George Youpel (“Youpel”) of the Indiana State Police.

At the time of the stop, Youpel was a probationary trooper, having only recently joined the force.

Youpel did, however, have law enforcement experience prior to joining the ISP: he served as a

deputy with the Steuben County Sheriff’s Department for approximately two years.

       Youpel testified extensively about his law enforcement training. During his employment

with Steuben County, Youpel completed a three-month course at the Indiana Law Enforcement

Academy in addition to annual firearms training and “a few special trainings.” The training

requirements increased significantly when Youpel joined the ISP. There, Youpel completed a six-

month course at “the academy” in Indianapolis. This was a full-time, five-days-a-week training in

“criminal law, traffic law, physical training, [and] all the training that [the ISP] want[s] to offer.”

Youpel was tested on his knowledge at the conclusion of the ISP academy training and passed

those tests. ISP troopers also get ongoing training, at least one hundred hours per year, in various

topics including mental health, firearms, physical fitness, and updates to criminal and traffic laws.

       In July 2020, Youpel was assigned to patrol the Indiana Toll Road in northeast Indiana.

Specifically, Youpel’s assigned patrol area was from the 114-mile marker to the Ohio state line,

which Youpel testified was the “156.6” mile marker. However, Youpel’s post was at Exit 96, or,

as Youpel testified, the “96.2-mile marker,” so it was not unusual for him to venture outside of his

patrol area. Youpel patrolled the area in a fully marked police cruiser and in full uniform. Despite

being a probationary officer, Youpel patrolled on his own, without a partner or supervising trooper.

       At this point, the versions of events depart significantly. As such, the Court will present

the parties’ versions separately.




                                                  2
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 88 filed 06/14/21 page 3 of 10


1.     Youpel’s Version

       Youpel did not initially recall where he was when he first spotted Defendant’s vehicle. He

initially testified that he “could have” been sitting in the median of the Toll Road but, after

reviewing his report, testified that he was traveling eastbound on the Toll Road. Youpel could not

recall how long he had been following Defendant before observing the alleged infractions. Youpel

could also not recall whether he was directly behind Defendant or whether he was traveling in the

left lane when he observed the alleged infractions. Nonetheless, Youpel testified that he observed

Defendant change lanes from the right eastbound lane to the left, a maneuver Defendant made to

pass a slow-moving semi-truck. Defendant did not activate his turn signal until he was halfway

through the lane change.

       After Defendant passed the semi, he reactivated his turn signal and returned to the right

lane. Youpel testified that Defendant’s use of the turn signal was “very quick.” Youpel was behind

the semi at this point, approximately 150 feet behind Defendant’s vehicle. Youpel testified that

Defendant did not, during either lane change, “signal continuously the intent to change lanes for

300 feet prior to making the lane change.” However, Youpel concedes that he did not measure the

distances involved and, while he testified that he could judge distance from landmarks, he “kept

[his] eyes on the vehicle the whole time.”

2.     Defendant’s Version

       According to Defendant, he spotted Youpel’s police cruiser sitting in the median of the

Toll Road. As Defendant passed, the cruiser pulled out to follow him. Youpel followed Defendant

for approximately ten miles before Defendant came upon the semi-truck. With a fully marked

police cruiser only a few car-lengths behind him, Defendant made sure to use his turn signal for

“at least . . . 6 seconds” before he made his lane changes.



                                                 3
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 88 filed 06/14/21 page 4 of 10


          Now, back to the undisputed facts. The alleged violations occurred at the 108.3-mile

marker. Youpel then followed Defendant for an additional two miles before stopping Defendant’s

vehicle at the 110-mile marker. Defendant pulled over promptly. Youpel approached Defendant’s

vehicle and asked for Defendant’s license and registration. As Defendant reached into the

passenger-side glove box to retrieve the registration, Youpel noticed a bulge on Defendant’s right

hip that Youpel believed was a firearm. Youpel then asked Defendant if there were any weapons

in the vehicle and Defendant admitted that, in fact, the bulge on his hip was a firearm: a .45 caliber

pistol. When asked if he had a permit for the pistol, Defendant first stated that he didn’t need one,

and then that he didn’t have one. Youpel was able to confirm during the stop that Defendant did

not have a California permit, but was unable to confirm whether Defendant had a New York

permit.

          Once they were done discussing the pistol, Youpel asked if there were any other firearms

inside the vehicle. Defendant advised that there was a shotgun and a rifle in the trunk. At this point,

Youpel called for backup and decided to remove Defendant from the vehicle. Youpel first retrieved

the pistol from Defendant’s hip and secured it in his police cruiser. Youpel then returned to the

vehicle, asked Defendant to exit, and placed Defendant in handcuffs. Defendant was read his

Miranda rights and consented to a search of the vehicle. Youpel then proceeded to search

Defendant’s vehicle.

          In the backseat, Youpel found two military-style bags containing camping gear and clothes.

In the trunk, Youpel discovered a Mossberg shotgun and an AR-style rifle rolled into a blanket.

He also found an armor plate carrier and body armor, rounds for all three firearms, gloves, a

flashlight, and a full medical kit.




                                                  4
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 88 filed 06/14/21 page 5 of 10


       Youpel removed the AR-style rifle from the trunk and inspected it for a serial number. This

was part of his normal procedure to determine whether the firearm was stolen. When he looked to

the area of the rifle where the serial number should have been located, he found nothing. Defendant

was questioned about the rifle and he advised that it had been made by a friend of his. Defendant

had no comment about the lack of a serial number. Defendant also did not answer when asked

whether the rifle was semi or fully automatic.

       After making a call to the ISP legal department to determine what, if any, crimes had been

committed, Youpel arrested Defendant on three charges: carrying a handgun without a license;

obstruction or defacing of a serial number on a firearm; and possession of body armor while

committing a felony. Youpel also issued a warning for unsafe lane movement in violation of Ind.

Code § 9-21-8-24. On cross-examination, Youpel admitted that Defendant did not actually violate

this statute but advised that “local prosecutors” told the ISP to use this statute when writing

citations for lane movement violations. Federal law enforcement later determined that the serial

number and body armor charges were also erroneous. The final charge, carrying a handgun without

a license, was dismissed with prejudice.

B.     Legal Analysis

       The Fourth Amendment protects “against unreasonable searches and seizures.” U.S. Const.

amend. IV. Generally, the decision to stop a car is reasonable, and comports with the Fourth

Amendment, “where the police have probable cause to believe that a traffic violation has

occurred.” Whren v. United States, 517 U.S. 806, 810 (1996). Probable cause exists when “the

circumstances confronting a police officer support the reasonable belief that a driver has

committed even a minor traffic offense.” United States v. Cashman, 216 F.3d 582, 586 (7th Cir.

2000). Probable cause is an objective standard, based on the totality of the circumstances. United



                                                 5
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 88 filed 06/14/21 page 6 of 10


States v. Lewis, 920 F.3d 483, 489 (7th Cir. 2019). If an officer reasonably thinks he sees a driver

commit a traffic infraction, that is a sufficient basis to pull him over without violating the

Constitution. United States v. Muriel, 418 F.3d 720, 724 (7th Cir. 2005).

       Defendant seemingly understands that, if Youpel is believed, then the stop was legal.

Accordingly, he attacks Youpel’s credibility, asserting that “the Court should find [Youpel’s]

contradictory version of events incredible.” (ECF No. 80 at 16). In evaluating a witness’

credibility, the Court must consider the entirety of the circumstances, including “the verbal and

nonverbal behavior of the witnesses focusing on the subject’s reactions and responses to the

interrogatories, their facial expressions, attitudes, tone of voice, eye contact, posture and body

movements, as well as confused or nervous speech patterns.” United States v. French, 291 F.3d

945, 951 (7th Cir. 2002) (quoting United States v. Mancillas, 183 F.3d 682, 701 n.22 (1999)).

       This Court previously indicated that it had “grave concerns” about Youpel’s credibility.

(See ECF No. 70 at 5). Having now reviewed the entirety of the transcript and considering the

parties’ briefs, the Court now conclusively finds that Youpel’s testimony is not worthy of belief.

While there is nothing inherently incredible about his version of events, the totality of the

circumstances convinces the Court that Youpel’s testimony is more likely an after-the-fact

rationalization for the traffic stop than an accurate recounting of facts.

       The parties focus on specific instances of testimony in discussing Youpel’s credibility, but

the Court bases its conclusion, in large part, on Youpel’s radical change between direct and cross-

examination. It is hard to overstate the efforts to which Youpel went on direct examination to make

himself seem a well-educated, detail-oriented law enforcement officer. When Youpel wasn’t

referring to landmarks by specific mile markers, he was referring to them by tenths of a mile. (See

ECF No. 81 at 11, 13, 40). He spent pages of the record recounting his educational and training



                                                  6
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 88 filed 06/14/21 page 7 of 10


background. (Id. at 8–10). He cited the statutorily required signal distance unprompted. (Id. at 15).

He testified to specific facts regarding the outline that the firearm made in Defendant’s t-shirt (id.

at 18), the color of Defendant’s knuckles as he was gripping the steering wheel (id. at 19), the

position of the hammer on Defendant’s pistol (id. at 22), and the number of guns registered to

Defendant in California (id. at 23), among other specific details. When answering AUSA Nokes’

questions, then, Youpel exhibited a nearly photographic memory of the events surrounding the

stop.

        Compare that testimony to the testimony given on cross-examination. Youpel could not

remember when he first spotted Defendant’s vehicle (id. at 38), where he was when he observed

Defendant make the first lane change (id. at 43), whether the safety was engaged on the pistol (id.

at 64), where he was when he observed Defendant make the second lane change (id. at 81), and

how long he had been on probationary status at the time of the stop (id. at 82). Most of these

instances have been discussed by the parties, but the most conclusive bit of testimony is one that

was not discussed by either party in the briefs.

        No single piece of testimony demonstrates Youpel’s transformation more than his

discussion of interstate reciprocity for firearm permits. Consider the following:

        Q.     Okay. Now, does Indiana give reciprocity for gun licenses to residents of
               California or New York?

        A.     We do not.

        Q.     So whether he had a permit or not wouldn’t have made a difference then?

        A.     (No audible response.)

        Q.     You would have arrested him for the gun charge, possessing a firearm
               without a license, whether California said he had a permit or New York said
               he had a permit, because Indiana doesn’t give them reciprocity, right?

        A.     I have to look. Is that asking if we accept those licenses?

                                                   7
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 88 filed 06/14/21 page 8 of 10



       Q.      You already said Indiana doesn’t, and I know that’s accurate. So my
               question is: Telling us, with no physical evidence to back it up, that you
               waited to physically arrest him until you knew he didn’t have a license in
               Indiana - - or I’m sorry, didn’t have a license in California or New York
               didn’t matter, because those licenses wouldn’t have been honored in Indiana
               anyhow, correct?

       A.      I do not know. I’d have to look.

       Q.      You told me 2 minutes ago that Indiana didn’t give reciprocity to California
               or New York.

       A.      I don’t know what that means, “reciprocity.”

(ECF No. 81 at 50–51). In the course of less than a page, Youpel goes from intelligently discussing

interstate reciprocity for firearm permits to denying he knows what the term reciprocity means.

Not only is this quick turnaround incredible, it is ridiculous to the point of being insulting.

       But what the transcript doesn’t capture was the look on Youpel’s face during this back and

forth. At the point where the record states “no audible response,” you could see the gears turning

in Youpel’s head. He looked surprised and concerned that his rationale for prolonging the traffic

stop had been called into question. To rectify the situation, Youpel would have had everyone in

the courtroom believe that an individual with eight months of law enforcement academy training,

in addition to “a hundred hours, at least” of yearly training in areas related to state and federal

firearms laws, didn’t understand basic legal terminology. The Court doesn’t buy it and finds

Youpel’s lack of credibility on this point “casts an entirely different light on [Youpel’s] convenient

collective lack of recollection” on cross examination. United States v. Whitley, 249 F.3d 614, 624

(7th Cir. 2001).

       To save Youpel’s testimony, the Government cleverly attempts to turn Youpel’s sudden

lack of recollection into a positive. The Government explains that Youpel doesn’t remember

specific facts because “this traffic stop was routine,” and “Youpel had no bias or personal animus

                                                  8
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 88 filed 06/14/21 page 9 of 10


against” Defendant. (ECF No. 84 at 28, 29). These statements make perfect sense in the abstract,

but not when applied to Youpel. The Government can’t have it both ways: Youpel can’t have

perfect recollection of the facts that would form a violation of Indiana law but forget everything

else. This was either an incident that Youpel remembers or it isn’t. The Court believes the latter.

         In comparison, the Court found Defendant credible. The Government is correct that

Defendant could not remember any number of mundane details of his trip, but the stop was not a

mundane detail. The feeling one has when they see a police officer on the highway is one that

anyone with a driver’s license knows well. It turns habitual traffic violators into driver’s training

instructors: the speed limit suddenly becomes sacrosanct, every move is proceeded by a turn signal,

tailgating turns into comfortable distances between vehicles. With Youpel driving a fully marked

ISP cruiser, the Court finds eminently believable Defendant’s statement that he treated the

trooper’s presence with great caution, using his turn signal for an excessive period. Nothing in

Defendant’s inability to pinpoint his gas stops changes the Court’s analysis.

         The Court also believes that the rationale for the stop posited by the Defendant is the most

likely. Youpel patrolled a well-known drug corridor.2 He saw an out-of-state vehicle traveling late

at night, with a lone male occupant. He likely suspected some manner of drug activity. Armed with

a vague Indiana statute addressing lane movement (which, again, he had been instructed to use

regardless of its applicability), he took the chance that he could convince a court that some minor

traffic violation occurred. It did not work in this case and it should not be tried in the future.

         “Evidence seized as a result of an illegal stop is the fruit of the poisonous tree and should

not be introduced into evidence.” United States v. Wilbourn, 799 F.3d 900, 910 (7th Cir. 2015).



2
  See, e.g., Amy Lavalley, Grant to fund full-time Porter County drug interdiction unit, Chicago Tribune, April 10,
2019, https://www.chicagotribune.com/suburbs/post-tribune/ct-ptb-porter-drug-program-st-0411-story.html (noting
that additional forces would be devoted to the Toll Road because “that’s mainly where drug trafficking is happening”).

                                                          9
USDC IN/ND case 1:20-cr-00042-HAB-SLC document 88 filed 06/14/21 page 10 of 10


So it is here. The SBR, the statements made during the custodial interrogation, and the information

found on Defendant’s cell phone were all seized and/or discovered as a result of a traffic stop that

was illegal ab initio. Accordingly, all evidence so seized must be suppressed.

C.     Conclusion

       For the foregoing reasons, Defendant’s Motion to Suppress Regarding Stop of Automobile

(ECF No. 28) is GRANTED. Defendant’s Motion to Suppress Alleged Statements Obtained in

Violation of Defendant’s Rights Under Miranda v. Arizona and Related Constitutional Guarantees

(ECF No. 29) and Motion to Suppress Evidence Seized as a Result of Executing Warrant on

Defendant’s Phone (ECF No. 32) are DENIED AS MOOT.

        SO ORDERED on June 14, 2021.

                                               s/ Holly A. Brady_________________
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                10
